Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
The Amendment filed 2/05/2021 in response to the Office Action of 8/6/2020 is acknowledged and has been entered.  Claims 1-18 are pending.  Claims 16-18 are newly added. Claims 4-15 are withdrawn. Claim1 has been amended. 
Claims 1-3, 16-18 are examined. 
Claim Rejections - 35 USC § 112-New Matter
Claims 1-3, 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims have been amended to recite the limitations for identifying  the test subject as a subject suffering from dry skin when  the measured expression levels of
ARG2 and/or AGR3 is 50% or less than a reference value of 2, wherein said reference value 2 is a mean value of the expression levels of AGR2 and/or AGR3 in living epidermal cells collected from a control group of subjects known to have non-dry skin. ), a measured expression levels ofARG2 and/or AGR3 is 30% or less than a reference value of 2 (instant claim 16), a measured expression levels of ARG2 and/or AGR3 is 25% or less than a reference value of 2 (instant claim 17).   
 Applicants state that no new matter has been added.  However, the instant specification appears devoid of such description regarding a reference value of 2, wherein said reference value 2 is a mean value of the expression levels of AGR2 and/or AGR3 in living epidermal cells collected from a control group of subjects known to have non-dry skin (claim 1), a measured expression levels ofARG2 and/or AGR3 is 30% or less than a reference value of 2 (instant claim 16), a measured expression levels of ARG2 and/or AGR3 is 25% or less than a reference value of 2 (instant claim 17).   
The specification discloses when the expression levels of AGR2 and/or AGR3 are low the skin is evaluated as being in a dry condition (page 8 last paragraph).  The specification  then discloses that the degree of expression level is determined in comparison with reference 2 wherein reference 2 is a level/index of expression level of AGR1 and/or AGR3 acquired from a group of non-dry or non-rough skin (page 9 first paragraph) obtained from living skin cells from healthy subjects which is referred as “reference 2”.  The specification discloses that when the measured levels of expression level of AGR1 and/or AGR3 are equal or higher than the reference value 2 the skin is evaluated as non-dry [0021]. The specification discloses that when measured levels of  reference value of 2, 
The specification fails to disclose either explicitly or implicitly, the newly introduced limitations, as claimed.  
MPEP 2163.06 notes: "If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981)."  MPEP 2163.02 teaches that "Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed. If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application.  
This is a new matter rejection.
Claim Rejections - 35 USC § 112 Fourth Paragraph
Claims 16-17  are  rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
In this instance, dependent claims 16-17 are not further limiting the measured expression levels of ARG2 and/or AGR3 is 50% or less than a reference value of 2, wherein said reference value 2 is a mean value of the expression levels of independent claim 1.  A measured level of 30% less than a reference value of 2 (claim 16) is a higher value than a level of 50% less than a reference value of 2 (claim 1) 
Similarly a level of 25% less than a reference value of 2 (claim 17) is a higher value than a level of 50% less than a reference value of 2 (claim 1).  To illustrate this, 50% or less of for example the value of 2 equals 1 or less while  25% or less  equals 1.75 or less which is higher than 1, thus broadening the scope of claim 1. Appropriate correction and clarification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “a measured level of 30% less than a reference value of 2”.  It is not clear as to whether “a reference value of 2” is the same or different than the 
Similarly, claim 17 recites “a measured level of 25% less than a reference value of 2”.  It is not clear as to whether “a reference value of 2” is the same or different than the “reference value of 2” of claim 1. The scope of claims 17 is not clear as it is not clear as to whether the “a reference value of 2” is a separate reference or a modification of the reference of claim 1.  The specification does not disclose “a reference value of 2” is therefore not clear as to what method/process applicant intends as within the metes and bounds of the invention.  Appropriate correction is needed. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
All claims above read on use of  "an agent capable of increasing expression of AGR2 or AGR3, wherein the agent can treat dry skin.  Only claim 18 stipulates that said agent should be vitamin D3, eucalyptus or macrocarpal.   
Although drawn to DNA arts, the findings in University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997) and Enzo Biochem, Inc. V. Gen-Probe Inc. are relevant to the instant claims. The Federal Circuit addressed the application of the written description requirement to DNA-related inventions in University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  The court stated that "[a] written description of an invention involving a chemical genus, like a description of a chemical species, requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Id. At 1567, 43 USPQ2d at 1405.  The court also stated that
a generic statement such as "vertebrate insulin cDNA" or "mammalian insulin cDNA" without more, is not an adequate written description of the genus because it does not distinguish the genus from others, except by function. It does not specifically define any of the genes that fall within its definition.  It does not define any structural features commonly possessed by members of the genus that distinguish them from others. One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus. A definition by 
Id. At 1568, 43 USPQ2d at 1406.  The court concluded that "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material." Id. 
Finally, the court addressed the manner by which a genus of cDNAs might be described.  "A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus." Id. 
The Federal Circuit has recently clarified that a DNA molecule can be adequately described without disclosing its complete structure.  See Enzo Biochem, Inc. V. Gen-Probe Inc., 296 F.3d 1316, 63 USPQ2d 1609 (Fed. Cir. 2002). The Enzo court adopted the standard that "the written description requirement can be met by 'show[ing] that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics.... i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. " Id. At 1324, 63 USPQ2d at 1613 (emphasis omitted, bracketed material in original).
The inventions at issue in Lilly and Enzo were DNA constructs per se
Thus, the instant specification may provide an adequate written description of agent capable of increasing expression of AGR2 and/or AGR3 wherein the agent can treat dry skin in a subject per Lilly by structurally describing a representative number of agent capable of increasing expression of AGR2 and/or AGR3 wherein the agent can treat dry skin in a subject or by describing "structural features common to the members of the genus, which features constitute a substantial portion of the genus." Alternatively, per Enzo, the specification can show that the claimed invention is complete "by disclosure of sufficiently detailed, relevant identifying characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics." 
The genus an “agent capable of increasing expression of AGR2 and/or AGR3, wherein the agent is capable of treating dry skin” is broad and encompasses any molocules that are capable of increasing expression of AGR3, or capable of increasing expression of AGR3 and AGR2 or capable of increasing expression of AGR2 and/or AGR3 at the protein level in the claimed cells from a subject having dry skin, rough skin caused  by xeroderma, senile sclerosis, ichthyosis and dry eczema (instant claim 3).  
However, the specification  is devoid of any teachings regarding any  agent capable of increasing expression of AGR3 alone, or any  agent capable of increasing expression of AGR3 and AGR2 or any  agent capable of increasing expression of AGR2 and/or AGR3 at the protein level in the claimed cells from a subject having dry skin, rough skin caused  by xeroderma, senile sclerosis, ichthyosis and dry eczema (instant claim 3).  
In this case, when one goes to the specification to identify the structure of any an agent capable of increasing expression of AGR2 and/or AGR3, wherein the agent can treat dry skin, they find none except for the 3 species recited in claim 18.  In particular, the specification discloses in one example (example 4), vitamin D3, eucalyptus or macrocarpal can increase the transcription of AGR2 in an in-vitro cell assay (example 4, table 2).  However, the specification is devoid of any teachings that vitamin D3, eucalyptus or macrocarpal are capable of increasing expression of AGR3 or both AGR2 and AGR3 or capable of increasing expression of AGR2 and/or AGR3 at the protein level. 
Regarding unpredictability, prior art discloses AGR 2 is associated with the aging process that results in a less hydrated wrinkle skin, wherein AGR 2 levels are higher i.e.1.4 fold higher not lower as compared to AGR 2 level from young people i.e. non-dry skin, which teaches away from the instant invention see Giuliani et al (WO2012151346, of record, see table 4; [0093][0098]). Therefore prior art suggest that not all agents that increase the expression of AGR2 appear to benefit treating all subjects having dry skin.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect tile variation within tile genus, 
While the specification discloses a method for obtaining putative agents capable of increasing expression of AGR3 and/or AGR2, the specification fails to describe a "representative number" of such unidentified species.  In addition, the specification also does not describe "structural features common to the members of the genus, which features constitute a substantial portion of the genus." One of ordinary skill in this art cannot envision the structures of any other functional binding agents to use in the  While such teachings may enable the claims genus of binding agents, they do not describe said genus. The written description and enablement requirements are severable.Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed.” (See page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize the [he or she] invented what is claimed.”  (See Vas-Cath at page 1116).
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483.  
Since the specification fails to adequately describe or reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the broadly claimed invention method for treating dry skin comprising administering agent capable of increasing expression of AGR3, or any  agent capable of increasing expression of AGR3 and AGR2 or any  agent capable of increasing expression of AGR2 and/or AGR3 at the protein level in the claimed cells from a subject having dry skin, rough skin caused  by xeroderma, senile sclerosis, ichthyosis and dry eczema (instant claim 3).  it also fails to adequately describe the claimed method or reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Response to applicant Arguments
Applicant arguments are moot in view of the new grounds for rejection. 
Conclusion
All other objections and rejections recited in the Office Action of 8/6/2020 are withdrawn in view of Applicant's amendments and/or arguments. 
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798.  The examiner can normally be reached on Monday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARMENCITA M BELEI/Primary Examiner, Art Unit 1641